C. D. San Juan. Rendición de cuentas y otros ex-tremos.
Por cuaNto a moción de los apelados se ha solicitado la desestimación de las apelaciones interpuestas por el ape-lante contra las órdenes de agosto 2, 1926, denegando un injunction preliminar, y de septiembre 7, 1926, que se re-fiere al nombramiento de Enrique Adsuar como síndico de Sobrinos de Ezquiaga, S. en C.
Por cuanto es cierto que de una orden nombrando un síndico no cabe apelación según la constante y repetida ju-risprudencia de este Tribunal Supremo;
Por cuanto aunque el apelante haya apelado de una y otra orden en un mismo escrito, ello no implica necesaria-mente que la indebida apelación sobre la orden nombrando síndico afecte la apelación en cuanto a la orden negando el injunction preliminar, cuya ordén de acuerdo con el esta-tuto es apelable;
Por tanto, se declara con lugar la moción de los apela-dos desestimándose el recurso interpuesto contra la orden de septiembre 7, 1926, y se declara sin lugar respecto a la orden de agosto 2, 1926, quedando en pie en este particular el escrito de apelación.